Title: To George Washington from John Hancock, 30 April 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia April 30th 1776.

The Congress having accepted the Resignation of the honorable James Warren as Paymaster General, have been pleased to appoint William Palfrey Esqr. to succeed him in that Department. I have wrote to Mr Warren to acquaint him that there are Superintendants of the Treasury appointed to whom he is to render his Accounts and Vouchers.
I have also directed Mr Winthrop to deliver to Mr Palfrey all the Cash and Papers in his Possession belonging to the office.
Your several Letters have been duely received, and as soon as Congress shall have come to a Determination thereon, I will do myself the Pleasure of forwarding the same, at which Time I shall write more fully. In the Interim, I have the Honour to be Sir, your most obedt & very hble Sert

John Hancock Presidt

